DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
In claim 1, line 13, “first pivot; and” should be changed to ---first pivot;---.
In claim 1, “means for providing water permeable containers” should be changed to ---a plurality of water permeable containers--- for each reference. If not, the water permeable containers need to be positively recited initially on their own before referenced in line 7. 
In claim 18, line 3, “structure; and” should be changed to ---structure;---.
In claim 18, line 15, “container.” should be changed to ---container;--- 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-15, 17-19, 23-26, 29, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached).
Regarding claim 1, Hamman discloses an apparatus (40) for cultivating marine species (paragraph [0005], such as mollusks), comprising: means for providing water permeable containers for holding species (a plurality of chambers (200)), wherein the means for providing water permeable containers comprises a first container (200) and a second container (200); and means for moving the water permeable containers so that debris may be flushed from the water permeable containers (41), wherein the means for moving the water permeable containers is configured to: move the first container up and/or down (Fig. 6 shows a chamber (200) in motion up/down); move the second container up and/or down (Fig. 6 shows another chamber (200) in motion up/down); rotate the first container about a first pivot; and rotate the second container about a second pivot, wherein the second pivot is different from the first pivot (Fig. 6; continuous linkage mechanism (41) provides movement of the chambers (200) and each container is connected by a separate pin (206)/node (44) (i.e. pivot) connection).
Hamman does not explicitly disclose a means for supporting the apparatus over a surface of a body of water, a cleaning device configured to automatically remove debris from at least one container from the means for providing water permeable containers, without a user having to operate the cleaning device while the cleaning device removes debris from at least one container from the means for providing water permeable containers, wherein the cleaning device comprises: a pump for pumping water; a motor that drives the pump; and at least one spray nozzle coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards at least one container from the means for providing water permeable containers; and at least one controller for controlling (i) when the cleaning device removes debris from the at least one container from the means for providing water permeable containers and (ii) the means for moving the water permeable containers. 
Zhang et al. teaches a means for supporting the apparatus over a surface of a body of water ((7) to suspend net on the water surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman to include a floating support as taught by Zhang et al. in order to allow for the apparatus to be supported above sea level and to be positioned further out into the ocean for additional access to marine species.
Heard teaches a cleaning device configured to automatically remove debris from at least one container from the means for providing water permeable containers (claim 18 discloses a cleaning device to automatically remove debris within an environment which allows the cleaning device to at least partially automatically remove debris), wherein the cleaning device comprises: a pump for pumping water (claim 18 discloses a water pump); a motor (23) that drives the pump; and at least one spray nozzle (col. 6, lines 9-12) coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards at least one container from the means for providing water permeable containers (col. 6, lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al. to include a cleaning device configured to automatically remove debris from at least one container as taught by Heard in order to prevent settlement of debris within an environment (Heard: claim 18).   
Ding teaches a cleaning device that automatically removes debris, without a user having to operate the cleaning device while the cleaning device removes debris from at least one container from the means for providing water permeable containers (without user having to operate, since cleaning device run through controller, see paragraphs [0015] and [0016] of machine translation), and at least one controller (controller, see paragraphs [0015] and [0016] of machine translation) for controlling (i) when the cleaning device removes debris from the at least one container from the means for providing water permeable containers (paragraph [0015] of machine translation) and (ii) the means for moving the water permeable containers (paragraph [0016] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al. and Heard to provide a controller as taught by Ding in order to help automate the cleaning device which can reduce cost and time along with risk to divers, etc. (Ding: paragraph [0006] of machine translation). 
Regarding claim 8, Hamman as modified by Zhang et al., Heard, and Ding as discussed so far, is silent as to further comprising means for capturing energy.
In addition to the above, Zhang et al. comprises means for capturing energy (paragraph [0023] of machine translation; renewable energy sources such as solar panels (6), ocean/sea current, or wind energy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al., Heard, and Ding to include means for capturing renewable energy such as solar panels (6), ocean current, or wind energy as taught by Zhang et al. in order to maintain energy for the apparatus offshore and as cleanly as possible to protect the cultivation of the marine species.
Regarding claim 9, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Zhang et al.) wherein the means for capturing energy includes photovoltaic panels (paragraph [0047] of machine translation details the solar panel (6) as directly converting solar energy into electrical energy by using the photovoltaic effect of semiconductor materials under light conditions).
Regarding claim 10, Hamman as modified by Zhang et al., Heard, and Ding as discussed so far, is silent as to further comprising means for moving the photovoltaic panels to provide access to the water permeable containers.
In addition to the above, Zhang et al. further comprising means for moving the photovoltaic panels to provide access to the water permeable containers (paragraph [0047] of machine translation details the solar panel (6) can be directly fixed to the rotating rod (2) through a sliding hinge. The panel is then capable of moving to provide access to the water permeable containers of Hamman). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al., Heard, and Ding to include the ability to rotate the solar panels as taught by Zhang et al. in order to receive the most sunlight possible to provide energy, and to be flexible in the configuration of the apparatus.
Regarding claim 11, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Zhang et al.) wherein the means for capturing energy includes components for converting water current into energy (paragraphs [0043] and [0048] of machine translation details rotating energy of the net cleaning mechanism comes from the sea current driving the scrubbing mechanism to rotate around the rotating track).
Regarding claim 12, Hamman as modified by Zhang et al., Heard, and Ding teaches wherein the captured energy is configured to be used to power different components of an apparatus (Zhang et al.: paragraphs [0048] and [0050], such as a scrubbing mechanism and fish lure lamp (9)). Hamman as modified by Zhang et al., Heard, and Ding is silent, however, as to the captured energy being configured to be used to power the cleaning device (taught by Heard). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy captured by Hamman modified by Zhang et al., Heard, and Ding to source the cleaning device as taught by Heard in order to provide a clean energy source for ridding the chambers of debris for cleaner and healthier marine species.
Regarding claim 13, Hamman as modified by Zhang et al., Heard, and Ding teaches wherein the captured energy is configured to be used to power different components of an apparatus (Zhang et al.: paragraphs [0048] and [0050], such as a scrubbing mechanism and fish lure lamp (9)).
Hamman as modified by Zhang et al., Heard, and Ding as discussed so far, is silent as to wherein the captured energy is configured to be used to power a blower to disperse air in the body of water. 
In addition to the above, Ding teaches a blower (8) to disperse air in a body of water (paragraph [0004] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy captured by Hamman modified by Zhang et al., Heard, and Ding to source a blower as taught by Ding in order to provide a clean energy source for aerating the body of water for increased oxygen content of the water to improve the growth of marine species (Ding: paragraph [0004] of machine translation).
Regarding claim 14, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Zhang et al.) wherein the captured energy (through the panels (6)) is configured to be stored in a battery in the event that the power is in excess to the needs of the apparatus (paragraph [0047] of machine translation, panel connected to battery, battery connected to switch, use of a switch for when stored solar energy is in need of use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al., Heard, and Ding to include a storage battery to hold excess energy captured by the apparatus as taught by Zhang et al. in order to be used at a later time.
Regarding claim 15, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Hamman) wherein the means for moving the water permeable containers is configured to move the water permeable containers into one or more positions so that waste that has collected can be flushed out (Fig. 6) (The claim only requires the movement of the water permeable containers into one or more positions, the water permeable containers of Hamman can be positioned for removal in order to flush out waste or other activities, however, the flushing out of the waste is not required. The structure of the apparatus of Hamman can perform this function).
Regarding claim 17, Hamman as modified by Zhang et al., Heard, and Ding as discussed so far, is silent as to further comprising means for dispersing air in the body of water to increase the level of dissolved oxygen. 
In addition to the above, Ding further comprises means for dispersing air in the body of water to increase the level of dissolved oxygen (paragraph [0004], (8)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al., Heard, and Ding to a means for dispersing air as taught by Ding in order to aerate the body of water for increased oxygen content of the water to improve the growth of marine species (Ding: paragraph [0004] of machine translation).
Regarding claim 18, Hamman discloses a device for cultivating marine species (paragraph [0005], such as mollusks), comprising: an assembly (40), the assembly comprising: a support frame (41); and a plurality of containers (a plurality of chambers (200)) configured to store marine species, wherein each container from the plurality of containers is configured to be moveable and rotatable (each chamber (200) moves and rotates around (41)), wherein the plurality of containers comprises a first container and a second container (plurality of chambers (200) include a first container and a second container), wherein the first container is configured to rotate about a first pivot (node (44)), wherein the second container is configured to rotate about a second pivot (another node (44)), and wherein the second container is configured to rotate independently of the first container (Fig. 6; continuous linkage mechanism (41) provides movement of the chambers (200) and each container is connected by a separate pin (206)/node (44) (i.e. pivot) connection).
Hamman does not explicitly disclose a structure with a buoyancy device coupled to the structure, a cleaning device configured to automatically remove debris from at least one container from the plurality of containers during pre-determined times, without a user having to operate the cleaning device while the cleaning device removes debris from at least one container from the plurality of containers, wherein the cleaning device comprises: a pump for pumping water; a motor that drives the pump; and at least one spray nozzle coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards at least one container from the plurality of containers; and at least one controller for controlling the cleaning device during the pre-determined times.
Zhang et al. teaches a structure (1) and a buoyancy device (7) coupled to the structure (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman to include a structure and buoyancy device as taught by Zhang et al. in order to allow for the apparatus to be supported above sea level and to be positioned further out into the ocean for additional access to marine species.
Heard teaches a cleaning device configured to automatically remove debris from at least one container from the plurality of containers during pre-determined times (claim 18 discloses a cleaning device to automatically remove debris within an environment which allows the cleaning device to at least partially automatically remove debris), wherein the cleaning device comprises: a pump for pumping water (claim 18 discloses a water pump); a motor (23) that drives the pump; and at least one spray nozzle (col. 6, lines 9-12) coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards at least one container from the means for providing water permeable containers (col. 6, lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al. to include a cleaning device configured to automatically remove debris from at least one container as taught by Heard in order to prevent settlement of debris within an environment (Heard: claim 18).   
Ding teaches a cleaning device that automatically removes debris, without a user having to operate the cleaning device while the cleaning device removes debris from at least one container from the plurality of containers (without user having to operate, since cleaning device run through controller, see paragraphs [0015] and [0016] of machine translation), and at least one controller (controller, see paragraphs [0015] and [0016] of machine translation) for controlling the cleaning device during the pre-determined times (paragraph [0015] of machine translation, controller can change solenoid valve at a pre-determined time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al. and Heard to provide a controller as taught by Ding in order to help automate the cleaning device which can reduce cost and time along with risk to divers, etc. (Ding: paragraph [0006] of machine translation).
Regarding claim 19, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Hamman) wherein the first pivot and the second pivot are coupled to a chain of the support frame (Fig .6; paragraph [0053]).
Regarding claim 23, Hamman as modified by Zhang et al., Heard, and Ding, as discussed so far, is silent as to further comprising an energy storage device configured to store solar energy captured by at least one photovoltaic panel. 
In addition to the above, Zhang et al. teaches a device further comprising an energy storage device configured to store solar energy captured by at least one photovoltaic panel (paragraph [0047] of machine translation, photovoltaic panel connected to battery, battery connected to switch, use of a switch for when stored energy is in need of use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to include a storage battery to hold excess energy captured by the device as taught by Zhang et al. in order to be able to use the stored energy at a later time.  
Regarding claim 24, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Hamman) wherein a container from the plurality of containers includes a water permeable container (Fig. 5; (200) includes apertures (205)).
Regarding claim 25, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Heard) wherein the cleaning device is further configured to automatically remove debris from the at least one container from the plurality of containers if water flow through the at least one container from the plurality of containers is less than a certain value (since the cleaning device of Heard automatically removes debris, it will do in the situation where water flow is less than a certain value). 
Regarding claim 26, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Heard) wherein the cleaning device is further configured to automatically remove debris from the at least one container from the plurality of containers if no water flow is detected in the at least one container from the plurality of containers (since the cleaning device of Heard automatically removes debris, it will do in the situation where water flow is less than a certain value).
Regarding claim 29, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Zhang et al.) wherein the device includes a floating platform (the structure (1) and the buoyancy device (7) coupled to the structure (1)).
Regarding claim 31, Hamman discloses a device for cultivating marine species (paragraph [0005], such as mollusks), comprising: an assembly (40), the assembly comprising: a support frame (41) comprising a chain (paragraph [0053] discloses a chain); and a plurality of containers (a plurality of chambers (200)) configured to store marine species, wherein each container from the plurality of containers is configured to be moveable at least up and down (paragraph [0010]; each chamber (200) moves upwardly and downwardly), wherein each container from the plurality of containers is configured to be rotatable about a respective pivot (Fig. 6; continuous linkage mechanism (41) provides movement of the chambers (200) in a cyclical path and each container is connected by a separate pin (206)/node (44) (i.e. pivot) connection), wherein the plurality of containers comprises a first container and a second container (plurality of chambers (200) include at least a first container (200) and a second container (200)), wherein the first container is configured to rotate about a first pivot (node (44)) coupled to the chain of the support frame (each node (44) is coupled to the chain of the continuous linkage mechanism (41)), wherein the second container is configured to rotate about a second pivot (another node (44)) coupled to the chain of the support frame (each node (44) is coupled to the chain of the continuous linkage mechanism (41)), and wherein the second container is configured to rotate independently of the first container (Fig. 6; continuous linkage mechanism (41) provides movement of the chambers (200) and each container is connected by a separate pin (206)/node (44) (i.e. pivot) connection).
Hamman does not explicitly disclose a structure with a buoyancy device coupled to the structure, a cleaning device configured to automatically remove debris from at least one container from the plurality of containers, without a user having to operate the cleaning device while the cleaning device removes debris from the at least one container from the plurality of containers, wherein the cleaning device comprises: a pump for pumping water; a motor that drives the pump; and at least one spray nozzle coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards one or more containers from the plurality of containers, and at least one controller for controller the cleaning device.
Zhang et al. teaches a structure (1) and a buoyancy device (7) coupled to the structure (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman to include a structure and buoyancy device as taught by Zhang et al. in order to allow for the apparatus to be supported above sea level and to be positioned further out into the ocean for additional access to marine species.
Heard teaches a cleaning device configured to automatically remove debris from at least one container from the plurality of containers (claim 18 discloses a cleaning device to automatically remove debris within an environment which allows the cleaning device to at least partially automatically remove debris), wherein the cleaning device comprises: a pump for pumping water (claim 18 discloses a water pump); a motor (23) that drives the pump; and at least one spray nozzle (col. 6, lines 9-12) coupled to the pump, wherein the at least one spray nozzle is configured to direct water towards one or more containers from the plurality of containers (col. 6, lines 9-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al. to include a cleaning device that includes a pump and a motor that drives the pump that automatically removes debris as taught by Heard in order to prevent settlement of debris within an environment (Heard: claim 18).
Ding teaches a cleaning device that automatically removes debris, without a user having to operate the cleaning device while the cleaning device removes debris from at least one container from the plurality of containers (without user having to operate, since cleaning device run through controller, see paragraphs [0015] and [0016] of machine translation), and at least one controller (controller, see paragraphs [0015] and [0016] of machine translation) for controlling the cleaning device (paragraph [0015] of machine translation, controller can change solenoid valve operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al. and Heard to provide a controller as taught by Ding in order to help automate the cleaning device which can reduce cost and time along with risk to divers, etc. (Ding: paragraph [0006] of machine translation).
Regarding claim 32, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Heard) wherein the cleaning device comprises at least one spray rail coupled to the pump, and wherein the at least one spray nozzle is part of the at least one spray rail (col. 5, lines 49-62).
Regarding claim 34, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Heard) wherein the at least one spray rail is coupled to the pump through at least one tube (col. 7, lines 9-13).
Regarding claim 35, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Heard) wherein the cleaning device is configured to be automatically activated when at least one container from the plurality of containers is covered with debris (claim 18 discloses automatic cleaning).
Claims 2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Goudey et al. (US 2018/0213752).
Regarding claim 2, Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach wherein the means for moving the water permeable containers comprises means for moving the water permeable containers above the water surface to provide time to allow the marine species to dry out. 
Goudey et al. teaches a means (80) for moving the water permeable containers (42) comprises means for moving the water permeable containers above the water surface to provide time to allow the marine species to dry out (paragraph [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamman modified by Zhang et al., Heard, and Ding to specifically rotate the containers above water as taught y Goudey et al. in order to reduce the accumulated marine growth on the water permeable containers to increase cleanliness (Goudey et al.: abstract). 
Regarding claim 33, Hamman as modified by Zhang et al., Heard, and Ding teach (references to Heard) wherein the at least one spray nozzle is configured to direct water towards the first container when the first container is located at a first position (col. 6, lines 9-12), wherein the at least one spray nozzle is configured to direct water towards the second container when the second container is located at the first position (col. 6, lines 9-12).
Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach wherein the first position is a position of a container that is at least partially outside of a body of water.
Goudey et al. teaches a position of a container that is at least partially outside of a body of water (paragraph [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to have a position of a container that is at least partially outside a body of water as taught by Goudey et al. in order to reduce the accumulated marine growth on a container to increase cleanliness (Goudey et al.: abstract).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of McCann (AU 2007200790).
Regarding claim 3, Hamman, as modified by Zhang et al., Heard, and Ding, teaches (references to Hamman) wherein the water permeable containers include a mesh comprising a metallic mesh and/or a non-metallic mesh (paragraph [0036)).
Hamman, as modified by Zhang et al., Heard, and Ding, does not explicitly disclose wherein the mesh is of sufficient strength to prevent predators from gaining access to the interior of the water permeable containers, and wherein an open area of the mesh is sized to prevent the marine species from passing through the opening.
McCann teaches the mesh (12) is of sufficient strength to prevent predators from gaining access to the interior of the water permeable containers (p. 5, lines 21-23 and p. 6, lines 2-6 teach the mesh (12) being reinforced with wire (26) and sized to prevent predators), and wherein an open area of the mesh is sized to prevent the marine species from passing through the opening (p. 5, lines 15-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mesh of Hamman modified by Zhang et al., Heard, and Ding to be of sufficient strength to prevent predators from gaining access to the interior of the water permeable containers, and wherein an open area of the mesh is sized to prevent the marine species from passing through the opening as taught by McCann in order to carry in nutrients and remove waste while providing a protective barrier between the marine species and their predators (McCann: p. 5, lines 15-23). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Du (CN 107079861).
Regarding claim 20, Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach the device further comprises a propeller configured to provide thrust to move the device in a body of water. 
Du teaches a propeller (904) configured to provide thrust to move the device in a body of water (paragraph [0033] of machine translation, forward and backward movement of the cage through the motor driven propeller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to include a propeller as taught by Du in order to move the device when necessary for a new cultivation location, or for weather considerations as examples. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Chen (CN 107372260).
Regarding claim 21, Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach the device further comprising a propeller configured to capture motion energy from the movement of water in a body of water.
Chen teaches a propeller (4) configured to capture motion energy from the movement of water in a body of water (paragraph [0032] of machine translation, the S- shaped blade 4 converts the impact force of the ocean current into kinetic energy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to include a propeller as taught by Chen in order to convert ocean current into kinetic energy as a cost efficient energy means for the device.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Jin Ki Hwan (KR 20030065118).
Regarding claim 27, Hamman as modified by Zhang et al., Heard, and Ding, as discussed so far, is silent as to further comprising an aerating device configured to provide oxygen in an area of a body of water that includes the at least one container from the plurality of containers, wherein the aerating device includes; a blower; and a motor that drives the blower; and wherein the at least one controller is further configured to control when the aerating device provides oxygen. 
In addition to the above, Ding teaches an aerating device configured to provide oxygen in an area of a body of water that includes the at least one container from the plurality of containers, wherein the aerating device includes; a blower (8) and wherein the at least one controller (controller, see paragraphs [0015] and [0016] of machine translation) is further configured to control when the aerating device provides oxygen (paragraph [0015], the controller controls when the aerating device provides oxygen). Ding does not explicitly disclose a motor that drives the blower. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding with an aerating device as taught by Ding in order for aerating the body of water for increased oxygen content of the water to improve the growth of marine species (Ding: paragraph [0004] of machine translation).
Jin Ki Hwan teaches a motor (140) that drives the blower (120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding with a motor that drives a blower as taught by Jin Ki Hwan in order to provide more oxygen to the water for increased growth of the marine species (Jin Ki Hwan: paragraphs [0019] and [0033] of machine translation). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Qu (CN 107667997).
Regarding claim 28, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Hamman) a first motor (42) and a first chain (paragraph [0053] discloses a chain). Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach wherein the assembly further comprises a first sprocket coupled to the support frame; the first motor coupled to the first sprocket; and the first chain coupled to the first sprocket and the at least one container from the plurality of containers.
Qu teaches an assembly further comprises: a first sprocket (43-1) coupled to the support frame (1); a first motor (41-1) coupled to the first sprocket; and a first chain (45- 1) coupled to the first sprocket and the at least one container (2) from the plurality of containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to include a first sprocket coupled to the support frame; a first motor coupled to the first sprocket; and a first chain coupled to the first sprocket and the at least one container from the plurality of containers as taught by Qu in order to provide an automated rotation system of the container for increased efficiency, reduction of labor, and potentially increase production. Please note in the combination, the motor and first chain is taught by Hamman.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Xie (CN 107980685).
Regarding claim 30, Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach wherein the device includes a vessel, a ship, a catamaran and/or a water borne vehicle.
Xie teaches a ship that is used in the field of aquaculture equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to be a part of a ship as taught by Xie in order to take advantage of ship supplied equipment and accessories, to improve the cultivation process, and to allow for the movement of the device when necessary.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hamman (US 2013/0255585) in view of Zhang et al. (CN 108207727), Heard (US 8635730), and Ding (CN 108419747, machine translation attached), and further in view of Tur Estrada et al. (US 20200367476).
Regarding claim 36, Hamman as modified by Zhang et al., Heard, and Ding teaches (references to Ding)  an aerating device (paragraph [0015] teaches an aerating fan) configured to automatically provide oxygen in an area of a body of water that includes one or more containers from the plurality of containers, without a user having to operate the aerating device when the aerating device provides oxygen (without user having to operate, since cleaning device run through controller, see paragraphs [0015] and [0017] of machine translation), wherein the at least one controller is further configured to control when the aerating device provides oxygen (paragraph [0015] of machine translation).
Hamman as modified by Zhang et al., Heard, and Ding does not explicitly teach the device further comprising: a sensor configured to measure oxygen in water; wherein the aerating device is configurable to provide oxygen when a percentage of dissolved oxygen in water is equal or less than 5.5 milligram per liter (mg/l).
Tur Estrada et al. teaches the device further comprising: a sensor configured to measure oxygen in water (paragraph [0038] measuring requires a sensor); wherein the aerating device is configurable to provide oxygen when a percentage of dissolved oxygen in water is equal or less than 5.5 milligram per liter (mg/l) (paragraphs [0038] and [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hamman modified by Zhang et al., Heard, and Ding to include a sensor to measure oxygen in water as taught by Tur Estrada et al. in order to prevent oxygen to be below a certain number in order to avoid anoxia and large scale mortality of paralarvae (Tur Estrada et al.: paragraph [0042]).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-15, 17-21, and 23-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ding (CN 104396835) teaches an automatic cleaning device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643